Filed 2/11/16 P. v. Cordoba CA2/7



                    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for publication or
ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.

                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                         SECOND APPELLATE DISTRICT
                                                       DIVISION SEVEN


THE PEOPLE,                                                                   B264660
          Plaintiff and Respondent,                                           (Los Angeles County
                                                                              Super. Ct. No. BA429721)
          v.


ADOLFO CORDOBA,
          Defendant and Appellant.




                     APPEAL from a judgment of the Superior Court of Los Angeles County,
Robert J. Perry, Judge. Affirmed.


                     Heather E. Shallenberger, under appointment by the Court of Appeal, for
Defendant and Appellant.



                     No appearance for Plaintiff and Respondent.


                                                 ______________________
                  FACTUAL AND PROCEDURAL BACKGROUND


       The People charged Adolfo Cordoba with the sale of a controlled substance
(hydrocodone) in violation of Health and Safety Code section 11352, subdivision (a).
Cordoba pleaded not guilty.
       Jury trial commenced in April 2015. According to the evidence at trial, in
September 2014 Los Angeles Police Department narcotics officers set up a sting
operation by posting a notice on Craigslist seeking to purchase prescription pain
medication. Cordoba’s wife responded to the notice with an offer to sell Vicodin and
Norco, both of which contain hydrocodone. Thereafter, an undercover officer met with
Cordoba in a parking lot in downtown Los Angeles. Cordoba handed the officer 16
Vicodin pills in exchange for $200. The officer then gave a signal to fellow officers, who
arrested Cordoba.
       Cordoba testified in his defense and blamed his wife for demanding that he sell her
prescription pain medication for financial reasons. Cordoba testified that he was
unemployed, his “children were asking for things,” and his wife became angry and
insisted that he sell the pills so they “could get money to be able to pay bills.”
       Following the presentation of evidence, the trial court denied Cordoba’s motion
for judgment of acquittal pursuant to Penal Code section 1118.1. The jury found
Cordoba guilty as charged. The trial court suspended imposition of sentence and placed
Cordoba on three years of probation. Cordoba filed a timely notice of appeal.


                                       DISCUSSION


       We appointed counsel to represent Cordoba on appeal. After examining the
record, counsel filed an opening brief raising no issues. On November 6, 2015 we
advised Cordoba he had 30 days to submit any contentions or issues he wanted us to
consider. We have not received a response.


                                              2
      We have examined the entire record and are satisfied that appellate counsel for
Cordoba has fully complied with her responsibilities and there are no arguable issues.
(Smith v. Robbins (2000) 528 U.S. 259, 277-284 [120 S.Ct. 746, 145 L.Ed.2d 756];
People. Kelly (2006) 40 Cal.4th 106, 118-119; People v. Wende (1979) 25 Cal.3d 436,
441-442.)


                                    DISPOSITION


      The judgment is affirmed.




             SEGAL, J.


We concur:




             PERLUSS, P. J.




             BLUMENFELD, J.*




*
 Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.

                                            3